DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any details of figures 6A and 6B as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 – The claim recites “an information acquisition unit configured to acquire clinical information….” See MPEP 2181. The claim limitation uses the term “acquisition unit.” The “acquisition unit” is modified by functional language “to acquire clinical information….” The acquisition unit is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0021], [0094].
Regarding Claim 1 – The claim recites “at least one memory device for collecting and storing….” See MPEP 2181. The claim limitation uses the term “memory device.” The “memory device” is modified by functional language “for collecting and storing….” The memory device is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0095].
Regarding Claim 1 – The claim recites “an information processing unit configured to analyze….” See MPEP 2181. The claim limitation uses the term “processing unit.” The “processing unit” is modified by functional language “to analyze….” The processing unit is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0095]-[0096].
Regarding Claim 1 – The claim recites “a display unit adapted to display….” See MPEP 2181. The claim limitation uses the term “display unit.” The “display unit” is modified by functional language “to display….” The display unit is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0094].
Regarding Claim 4 (and substantially similar claim 13) – The claim recites “an information transmission unit configured to transmit….” See MPEP 2181. The claim limitation uses the term “transmission unit.” The “transmission unit” is modified by functional language “to transmit….” The 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-6 are drawn to an apparatus for monitoring the clinical state of a user, which is within the four statutory categories (i.e. device). Claims 7-9 are drawn to a method for monitoring the clinical state of a user, which is within the four statutory categories (i.e. process). Claims 10-15 are drawn to a system for monitoring the clinical state of a user, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 10 (and substantially similar with independent claim 1, 7) recites: 
A system for monitoring clinical state of a user comprising: 

one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines, wherein the one or more routines are executed in conjunction with a second set of routines stored on an application development and test server, and wherein the one or more routines include: 
an information acquisition module, which when executed by the one or more processors, acquires clinical information of the user from a set of medical devices and non-clinical information of the user from a database comprising historical vital information of the user; 
an information storage module, which when executed by the one or more processors, collects and stores said clinical and non-clinical information acquired from the set of medical devices and the database to form an accumulated dataset of the clinical and non-clinical information of the user; 
an information processing module, which when executed by the one or more processors, analyzes said accumulated dataset based on any or a combination of a predictive model and a historical data comparison model, wherein said analysis of the accumulated dataset comprises assessment of clinical state of the user based on which longitudinal state of the user is predicted over a defined time interval; and 
a display module, which when executed by the one or more processors, displays any or a combination of the analyzed clinical information and the analyzed non-clinical information forming part of the accumulated dataset.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions, but for the recitation of generic computer components. For example, but for the system with a non-transitory storage device having one or more routines, one or more processors, an application development and test server, an information acquisition module, a database, an information storage module, an information processing module, a predictive model and a historical data comparison model, the limitations in the context of this claim encompasses an automation of organizing medical information regarding clinical states. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 8-9, and 11-15 reciting particular aspects of monitoring the clinical state of a user, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 10 (and substantially similar with independent claim 1, 7) recites: 
A system for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) monitoring clinical state of a user comprising: 
a non-transitory storage device having embodied therein one or more routines operable to monitor clinical state of the user; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines, wherein the one or more routines are executed in conjunction with a second set of routines stored on an application development and test server, and wherein the one or more routines include: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an information acquisition module, which when executed by the one or more processors, acquires clinical information of the user from a set of medical devices and non-clinical information of the user from a database comprising historical vital information of the user; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
an information storage module, which when executed by the one or more processors, collects and stores said clinical and non-clinical information acquired from the set of medical devices and the database to form an accumulated dataset of the clinical and non-clinical information of the user; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
an information processing module, which when executed by the one or more processors, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))analyzes said accumulated dataset based on any or a combination of a predictive model and a historical data comparison model, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) wherein said analysis of the accumulated dataset comprises assessment of clinical state of the user based on which longitudinal state of the user is predicted over a defined time interval; and 
a display module, which when executed by the one or more processors, displays any or a combination of the analyzed clinical information and the analyzed non-clinical information forming part of the accumulated dataset. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the system with a non-transitory storage device having one or more routines, one or more processors, an application development and test server, an information acquisition module, a database, an information storage module, an information processing module, a predictive model and a historical data comparison model, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0026], [0069], [0076], [0092], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquiring clinical information amounts to selecting a particular data source or type of data to be manipulated; storing the acquired information and displaying the analyzed data amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to monitoring the clinical state of a user, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8-9, and 11-15 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-6, 8-9, and 11-15 recite additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the system with a non-transitory storage device having one or more routines, one or more processors, an application development and test server, an information acquisition module, a database, an information storage module, an information processing module, a predictive model and a historical data comparison model, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0026], [0069], [0076], [0092]); acquiring clinical information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing acquired clinical data e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); displaying the analyzed data, e.g., outputting or providing access to the Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Otin (US 2016/0371446) in view of Tolcher et al. (US 2014/0222461) in view of Walker et al. (US 2004/0122790).
Regarding claim 1, Otin discloses an apparatus for monitoring clinical state of a user, the apparatus comprising: (Otin Fig. 4 and corresponding text)
an information acquisition unit configured to acquire non-clinical information of the user from a database comprising historical vital information of the user; (Otin Fig. 4 and corresponding text; [0059] discloses obtaining the patient’s health records from an electronic health record database in order to user for later queries [0087] discloses the search query can include keywords indicative of patient expressed symptoms (such as indications of headache or pain, feeling of dizziness, etc.), test results or corresponding clinical terms, existing medical conditions or diseases, patient medications, patient demographic attributes or a combination thereof {construed to mean that the records contain historical vital information of the user})  
an information processing unit configured to analyze said accumulated dataset based on any or a combination of a predictive model and a historical data comparison model, and (Otin [0059] discloses analyzing the patient’s health record based on clinical rules [0071] discloses the analysis module 220 can be configured to analyze a patient's clinical information to generate or obtain respective clinical decision support information [0076] discloses the analysis module 220 can then analyze the patient clinical data based on the obtained clinical rules (stage 430). The analysis module 220 can use the clinical rules to determine abnormalities in vital signs measurements, lab test results or other medical test results. The analysis module 220 can identify one or more medical conditions by comparing medical test results from the patient clinical data to reference medical test results in the clinical rules obtained from the clinical rules database(s) 210. For instance, the analysis module 220 can identify a hypertension condition by comparing blood pressure measurements provided in the patient clinical data to reference blood pressure values in a clinical rule associated with blood pressure values (such as the third clinical rule in the clinical rule set 320 shown in FIG. 3)) 
a display unit adapted to display any or a combination of the analyzed clinical information and the analyzed non-clinical information forming part of the accumulated dataset. (Otin Figs. 4-5, 7 and corresponding text [0083] discloses FIGS. 5A-5C shows user interface views associated with a client application for displaying patient medical information and clinical decision support results on client devices 102 [0089] discloses FIG. 7 shows an example diagnosis output for display on a client device 102.)

acquire clinical information of the user from a set of medical devices (Tolcher [0019] teaches obtaining data from many different sources and obtaining both objective data including vital signs 16, clinical laboratory results 18 (complete blood counts (CBC), clinical chemistry, tumor markers, etc.) and digital and imaging data 20 (electrocardiographic data, QTC waveforms derived from digital twelve-lead electrocardiogram (EKG), and imaging data derived from archiving systems), as well as subjective data obtained by the physician investigator 22 or gleaned from nursing notes 24 taken at the bedside or clinic is documented in an appropriate medical record source document 26). 
at least one memory device for collecting and storing said clinical and non- clinical information acquired from the set of medical devices and the database to form an accumulated dataset of the clinical and non-clinical information of the user; (Tolcher [0020] teaches once in the EDC system 28, the data may be transmitted through appropriate channels to a sponsor database 32)
“[C]linical data from one or more, and possibly hundreds of clinical sites around the world is collected, and a sponsor side-platform 14 where the a clinical sponsor has access to the data for analysis, e.g., to ascertain the safety of effectiveness of an investigational agent or treatment, or to make decisions about the need to alter or continue the clinical study.” See Tolcher [0019]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Otin to incorporate acquiring clinical information of the user from a set of medical devices; at least one memory device for collecting and storing said clinical and non- clinical information acquired from the set of medical devices and the database to form an accumulated dataset of the clinical and non-clinical information of the user as taught 
Otin-Tolcher does not appear to explicitly teach wherein said analysis of the accumulated dataset comprises assessment of clinical state of the user based on which longitudinal state of the user is predicted over a defined time interval. However, Walker teaches it is old and well-known in the art of healthcare data processing to:
wherein said analysis of the accumulated dataset comprises assessment of clinical state of the user based on which longitudinal state of the user is predicted over a defined time interval; (Walker [0008] teaches the present invention provides techniques for improving operation of computer-assisted data operating algorithms designed to respond to such needs. In accordance with a first aspect of the technique, a method is provided that includes analyzing a dataset via a computer-assisted data operating algorithm to generate a result dataset identifying a feature of interest. [0166] teaches that over time, the comparisons may be based upon the patient's own normal or abnormal levels as an indication of progression of disease or the results of treatment or the bodies own reaction to infection or other medical events {construed as determining the longitudinal state of the user} [0417] teaches that non-parametric comparisons include comparisons made without specific references to indices, such as for a particular patient over a period of time. Such comparisons may be based upon the data contents of one dataset that is compared for similarity to characteristics from the data contents of another dataset [0425] teaches the classification may also be based upon non-parametric profile matching, such as through trend analysis for a particular patient or population of patients over time).
“In particular, data can be drawn from the various resources in the integrated knowledge base or a federated data base, processed, and analyzed to improve patient care by virtue of predictive model development.” See Walker [0383].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Otin-Tolcher, as modified above, to incorporate wherein said analysis of the accumulated dataset comprises assessment of clinical state of 
Regarding claim 2, Otin-Tolcher-Walker teaches the apparatus as claimed in claim 1, and Walker further teaches wherein the set of medical devices incorporates any or a combination of cardio-respiratory monitors, pulse oximeters, blood gas machine and ventilators. (Walker [0068] teaches a variety of data collection systems designed to detect physiological parameters of patients based upon sensed signals. Such electrical resources may include, for example, electroencephalography resources (EEG), electrocardiography resources (ECG), electromyography resources (EMG), electrical impedance tomography resources (EIT), nerve conduction test resources, electronystagmography resources (ENG), and combinations of such resources).
Regarding claim 3, Otin-Tolcher-Walker teaches the apparatus as claimed in claim 1, and Walker further teaches wherein based on said prediction of longitudinal state of the user over the defined time interval, the information processing unit enables control of one or more clinical parameters of the user by controlling one or more devices associated with said control of the one or more clinical parameters. (Walker [0076] teaches a computer-assisted acquisition module 86 may prescribe, control or configure subsequent acquisition of data, such as image data, based upon the results of enhanced processing performed by a computer-assisted processing module 88). 
Regarding claim 4, Otin-Tolcher-Walker teaches the apparatus as claimed in claim 1, and Tolcher further teaches an information transmission unit configured to transmit any or a combination of the critical information and the non- critical information forming part of the accumulated dataset to a server/database. (Tolcher [0020] teaches once in the EDC system 28, the data may be transmitted through appropriate channels to a sponsor database 32).
Regarding claim 5, Otin-Tolcher-Walker teaches the apparatus as claimed in claim 1, and Walker further teaches wherein the information acquisition unit comprises a communication interface configured to receive inputs from a user, and wherein the communication interface is selected from a group consisting of an image capturing device and a user interface. (Walker [0072] teaches the 
Regarding claim 6, Otin-Tolcher-Walker teaches the apparatus as claimed in claim 5, and Otin further discloses wherein the communication interface is any or a combination of a touch enabled display screen and a voice assisted guidance system. (Otin Fig. 5 and corresponding text; [0046] teaches additional devices 130a-130n have both input and output capabilities, including, e.g., haptic feedback devices, touchscreen displays, or multi-touch displays).
Regarding claim 7, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 8, recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 9, recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 10, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Tolcher further teaches a non-transitory storage device having embodied therein one or more routines operable to monitor clinical state of the user; and one or more processors coupled to the non-transitory storage device and operable to 5execute the one or more routines, wherein the one or more routines are executed in conjunction with a second set of routines stored on an application development and test server, and wherein the one or more routines include: (Tolcher [0021] teaches embodiments of the invention provide a machine, computer medium having computer program stored therein [0029] Referring again to FIG. 2A, the computer 132 of the clinical interface 130 includes a processor 132a and a memory 132b. Processor 132a is the "brains" of the clinical interface 130, and as such executes a computer program product 160 stored in the memory 132b. Processor 132a can be, e.g., any commercially available processor, or 
Regarding claim 11, recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 12, recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 15, recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686